Citation Nr: 0515598	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

It appears, in this case, that the VA has not satisfied its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors in Vietnam, warranting service connection 
for such condition.  See 38 C.F.R. § 3.304(f), setting forth 
criteria for service connection for PTSD.  According to 
service personnel records, the veteran served in Vietnam for 
approximately 30 months.  His military occupational specialty 
is listed as a Radio Operator.  Service personnel records 
show that he was awarded decorations indicating service in 
Vietnam, but not evidencing combat.  He was noted to have 
participated in the Tet 69 Counteroffensive Phase VII and the 
Vietnam Counteroffensive Phase VII.  His service medical 
records are negative for a psychiatric disorder.

Post-service medical records show a private diagnosis of PTSD 
at least as early as June 2003, which is the date of a 
statement by doctor Allen R. Singleton, M.D., submitted by 
the veteran in support of his claim.  Dr. Singleton's 
statement does not identify the basis upon which the 
diagnosis was made.  The veteran has not had a VA 
compensation examination.

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  

In an October 2002 response to a questionnaire the RO 
provided the veteran regarding alleged stressors, the veteran 
stated that while in Vietnam he witnessed "dead people lying 
by the side of the road, mortars coming in base at any time, 
and enemy blowing up helicopters in the middle of the 
night."  The veteran stated that all of these events were 
"very nerve wracking."  He reported that he was assigned to 
Company "509RRGR, " 175th Battalion "RRGR" in the Lai Khe 
province in Vietnam.

The Board notes that a mortar/rocket attack may in some cases 
be a satisfactory stressor for PTSD.  See Pentecost, supra.

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen, supra.  Because the veteran has provided detailed 
evidence sufficient to verify stressors through the U.S. 
Armed Services Center for Unit Records Research (CURR), and 
no attempt to verify has yet been made, the RO should attempt 
to verify the listed stressors through CURR.  

In addition, the Board notes that the veteran's complete 
service personnel records are not included in the claims 
folder.  Those records should be obtained.

In view of the foregoing, the case is remanded for the 
following action:

1.  Obtain the veteran's complete service 
personnel records and associate them with 
the claims folder.  Also request specific 
information regarding the issuance of the 
veteran's Bronze Star Medal and the 
circumstances and events for which that 
medal was awarded.

2.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
U.S. Armed Services Center for Unit 
Records Research (CURR), and request 
that CURR attempt to verify the alleged 
stressors.  If more detailed 
information is needed for such 
research, the veteran should be given 
the opportunity to provide it.  Request 
that CURR provide unit histories of the 
veteran's unit during the time he was 
in Vietnam.

3.  If a stressor is verified, or 
evidence that the veteran engaged in 
combat with the enemy is obtained, the 
veteran should be scheduled for a VA 
examination to determine whether the 
veteran has PTSD and whether any PTSD 
is related to a confirmed stressor in 
service.  

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for PTSD.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


